In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Dabiri, J.), dated April 7, 1993, which, upon a fact-finding order of the same court, dated January 29, 1993, made after a hearing, finding that the appellant had *542committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation for two years.
Ordered that the order of disposition is reversed, on the law, the fact-finding order is vacated, the petition is dismissed, and the appellant’s record is sealed pursuant to Family Court Act § 375.1, without costs or disbursements.
As conceded by the presentment agency on appeal, the petition is jurisdictionally defective because the annexed ballistics report lacked sufficient nonhearsay allegations to make out a prima facie case that the gun and ammunition were operable (see, Matter of Rodney J., 83 NY2d 503). Accordingly, the petition is dismissed. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.